Title: To Thomas Jefferson from John Mason, 11 July 1789
From: Mason, John
To: Jefferson, Thomas


Bordeaux, 11 July 1789. On Cutting’s information, he informs TJ that the Washington, Capt. Bond, is there, destined in 10 days for Potomac river but can touch at Norfolk: “a fine fast sailing ship of 250 to 300 Tons with excellent accomodations and a very clever Man as Captain.” If TJ wishes to take her it will give him pleasure to detain her. “She goes out in ballast and being an american built Ship and fine Sailor will probably secure you as agreable a passage as any Ship now in Europe.”
